NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ANDREW CRAIG,
Appellant,
V.
KENNETH COLE PRODUCTIONS (LIC), INC.,
Appellee. `
2011-1028
(OppoSition No. 91161781)
Appeal from the United StateS Patent and Trade1nark
Office, Trademark Tria1 and Appea1 Board.
ON MO'I`ION
ORDER
AndreW Craig moves for 21 14-day extension of tiIne,
until January 24, 2011, to tile his brief
Upon consideration thereof
IT IS ORDERED THAT1

CRAIG V. KENNETH COLE
The motion is granted
&lAN 1 1 2011
CC'
S
Date
Ernest I. Gifford, Esq.
Cathy E. Shore-Sirotin, ESq.
2
FOR THE CoURT
fsi Jan H01'bal_\;
J an Horba1y
C1erk
FIL£D
u.s. c0un'r as Ar=FEALs ma
ms FEnsRp.L macon
JAN`|1 2011
.W|HBPBAl.Y
ClEH(